Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 10/18/2021, the amendment/reconsideration has been considered. Claims 1, 3, 7 and 8 have been amended, and claims 9-11 are newly added. Claims 1-11 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 3, 7, 8 and 9-11 have been considered but are moot in view of the new grounds of rejection necessitated by claim amendment.

Applicant argues that cited references, “Swer and Jha” does not disclose the limitation, machine learning system “uses differences between the autonomous rules and the results of the human screening to learn…”
Examiner respectfully disagree because, Swer discloses a system with automated rules and human intervention screening or rule applying criteria and one of ordinary skilled in the art will know and appreciate that machine learning algorithm uses the training data to develop an enhance criteria based on the used training data. Training data in Swer has both user inputted data as well as automated filter rules.

Examiner respectfully disagree, because claim does not specifies what specific post affects these specific people. Swer in addition to the cited paragraph, further goes on to disclose in next paragraph e.g. col.5, lines 21-30 At 206, the system receives criteria for automating social network activities. The criteria can include parameters such as date, time, post content and the like. The criteria can also include decision logic, or values used in decision logic, to determine when and how to post content. For example, the user U1 could input to the user interface an action to take (e.g., repost) and criteria for performing the action such as determining the user's social network ID was mentioned in a post and that the post contains a positive sentiment about the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow et al. (Patent No.: US 8856232 B1), hereinafter “Swer” in view of Jha et al. (Patent No.: US 10,956,522 B1), hereinafter “Jha”.

As to claim 1, Swer discloses, a filtering system for received content (Swer, Abstract), comprising:

    PNG
    media_image1.png
    495
    461
    media_image1.png
    Greyscale
a computer, which receives content to be posted, the computer receiving content from a plurality of different users ( Swer, fig.1, Col.4, lines 8-12, a social network environment 100 includes a social network system 102 having a server device 104 and a social network database 106. One or more client devices (108-114) can access the social network system 102 via a network 116.); 
the computer including a content filtering system, receiving the content from the plurality of different users (Swer, Col.4, lines 60-65, A user interface can accept the content items and the criteria, and the system can monitor for a condition satisfying the criteria to occur and automatically post the content.), and 
operating to carry out a first autonomous screening of the content to use rules to determine whether the content meets a posting criteria (Swer, Col.4, lines 66-67), and categorizing the content as to whether the autonomous screening indicates that the content has met the posting criteria (Swer, Col.5, lines 1-5, the member can establish a default reply or response to occur whenever the member is tagged or mentioned in a 
the computer further receiving input from a human screening process which manually screen the criteria (Swer, fig.2, Col.5, lines 9-10, the user interface can be used to receive criteria for posting or reposting content.).
Swer however is silent on disclosing explicitly, a machine learning system, that uses differences between the autonomous rules and the results of the human screening to learn from the human screening more about which autonomous rules are properly written, which rules are suspect, and also to create new autonomous rules.
Jha discloses a similar concept in the same field of endeavor, a machine learning system, that uses differences between the autonomous rules and the results of the human screening to learn from the human screening more about which autonomous rules are properly written, which rules are suspect, and also to create new autonomous rules (Jha, fig.6, step-640, Col.15, lines 55-65, discloses a machine learning model e.g. If a regular expression's match rate against known compliant content items exceeds the threshold rate, in 660 the training module 670 will reject and remove the regular expression from the regular expression store 350 so that the regular expression will no longer be used to screen new content items.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Jha” into those of “Swer” in order to provide an online system enforcing policies to content items that are distributed on its platform and blocks content items that violate one or more of those policies. The common automaton is used to generate a common regular 

As to claim 2, The system as in claim 1, the combined system of Swer and Jha discloses the invention as in parent claim above, including, wherein the human screening process is carried out only on certain content (Swer, Col.5, lines 15-20, a user (e.g., U1 in FIG. 1) may wish to automatically repost content that mentions the user and includes a positive sentiment.). 

As to claim 4, the combined system of Swer and Jha discloses the invention as in parent claim above, including, wherein the content filtering system is semiautonomous and marks the content as one which is likely to need additional human screening (Swer, fig.2, Col.5, lines 9-10, the user interface can be used to receive criteria for posting or reposting content.).

As to claim 5, the combined system of Swer and Jha discloses the invention as in parent claim above, including, wherein the computer further, once categorizing content as improper, searches other posts to look for the same content (Jha, fig.6, Col.11, lines 51-65).

As to claim 6, the combined system of Swer and Jha discloses the invention as in parent claim above, including, wherein the other posts are searched using relationship mapping, computer algorithms, and computer vision (Jha, fig.6, step-640, Col.11, lines 51-65. Also see fig.3).

As to claim 7, the combined system of Swer and Jha discloses the invention as in parent claim above, including, wherein the content filtering system identifies specific people who are targeted by the posting, and sends an alert to those specific people indicating that they have been targeted by the posting (Swer, Col.5, lines 15-20, a user (e.g., U1 in FIG. 1) may wish to automatically repost content that mentions the user and includes a positive sentiment.).

As to claim 8, The system as in claim 1, the combined system of Swer and Jha discloses the invention as in parent claim above, including, wherein the computer also creates a report (Jha, Col.1, lines 30-34, discloses it is well known in the art to create or generate reports to perform various functions).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swer and “Jha” as applied to parent claims above in view of Luo et al. (Patent No.: US 10,637,826 B1), hereinafter “Luo”.

As to claim 3, the combined system of Swer and Jha discloses the invention as in parent claim above. Swer and Jha however are silent on disclosing explicitly, wherein the content and the posting criteria includes nudity, in proper words including hate speech, curse words, and fake news.
Luo however discloses a similar concept in the same field of endeavor, wherein the content and the posting criteria includes nudity, in proper words including hate speech, curse words, and fake news (Luo, Col.4, lines 35-42).
.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swer and “Jha” as applied to parent claims above in view of Tali et al. (US Pub. No.: 2021/0357489 A1), hereinafter “Tali”.

As to claim 9. the combined system of Swer and Jha discloses the invention as in parent claim above. Swer and Jha however are silent on disclosing explicitly, wherein the rules also mark content which is likely to need additional human screening from the human screening process.
Tali however discloses a similar concept, wherein the rules also mark content which is likely to need additional human screening from the human screening process (Tali, [0098], Social media platforms can utilize the system 10 to prevent anonymous or falsely attributed postings, minimizing the occurrence of “fake news” and providing for accountability for any such postings. The system 10 allows for managing of such inputs as well. Consider a University associated social platform that can assure that posting or commenting users 12 are in fact associated with the university and authorized to do so 
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Tali” into those of “Swer and Jha” in order to provide a geo-locations software management utility provides a method and system for passive authentication of an individual's geo-location via a communication network and for user authenticating images and video and social media content. Specifically a communication network based non-fungible token creation platform with integrated creator biometric authentication is disclosed.

As to claim 10. the combined system of Swer, Jha and Tali discloses the invention as in parent claim above, including, wherein the rules check for fake news, creates a rule for the fake news, and prevent others from posting the same fake news (Tali, [0098], Social media platforms can utilize the system 10 to prevent anonymous or falsely attributed postings, minimizing the occurrence of “fake news” and providing for accountability for any such postings. The system 10 allows for managing of such inputs as well. Consider a University associated social platform that can assure that posting or commenting users 12 are in fact associated with the university and authorized to do so and can add the requisite information.).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Srinivasan et al. Pub. No.: US 20170230387 A1, is considered one of the most pertinent art in the field of invention and discloses, apparatuses and techniques for monitoring social media for breach of organizational privacy. In some aspects, these techniques receive social media content from a social media site or social media stream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Tauqir Hussain/           Primary Examiner, Art Unit 2446